DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This communication is responsive to the original application filed on 10/5/2020. This action is Non-Final. Claims 1 – 20 are pending and have been examined.  
Drawings
The applicant’s drawings submitted are acceptable for examination purposes. 
Specification
The applicant’s specification submitted is acceptable for examination purposes. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “a communication component for communicating” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kirovski et al., U.S. Patent Application Publication No.: 2008/0091546 (Hereinafter “Kirovski”), and further in view of Kuffner et al., U.S. Patent Application Publication No. 2014/0028799 (Hereinafter “Kuffner”).
Regarding claim 1, Kirovski teaches, a searching system arranged for working with an electronic device having stored executable instructions, comprising:
a communication component for communicating between the system and the electronic device via a communication network (Kirovski [0081]: communication network e.g. the internet) and 
sending information for the electronic device to display a plurality of content items on a screen (Kirovski [0086]: “e.g., computers, to send and receive data” and Kirovski [0007]: In accordance therewith, the architecture can include a comparison component that is, e.g., a plug-in for a web browser.  When the web browser is instructed to display a purchase page (e.g., a page that provides a purchase indicated such as a "buy now" button, an "add to cart" button or the like), the comparison component can automatically detect such is the case.), wherein the plurality of content items include an input space for a user to enter a query for a search process, an interactive search element as a search option (Kirovski [0040]: Regardless of how it is detected (e.g., making inferences about web document 104 purchase indicators, receiving input suggesting a purchase indicator was accessed/clicked, detecting a purchase page, etc.), once a purchase page is detected, the comparison component 106 can be configured to determine various characteristics relating to the potential transaction.  For example, the comparison component 106 can determine an item identifier and an item price, as detailed infra with reference to FIG. 2.), and 
an interactive comparison element as a comparison option, and the interactive search element and the interactive comparison element are arranged proximate to each other on the screen (Kirovski [0060]: Accordingly, the tedious and time consuming tasks common to Internet shopping can be mitigated by the comparison component 106 (and/or the comparative shopping server 302), which can short-circuit most of the "legwork" in advance.  For example, conventional searches for items (e.g., by way of a search engine) can provide hundreds if not thousands of results, each to a varying degree of relevance.);
a receiving component for receiving the query after the user enters the query, wherein the query is a search request when the user activates the interactive search element (Kirovski [0053]: As described previously, the comparison component 106 can receive the list 408 of comparable items and generate a pop-up (or similar) notification 410.  If the comparison component 106 receives an input (e.g., from an input device represented by cursor 502) indicating a click on the notification 410, then the browser component 102 can transition 504 to a different configuration wherein the list 408 can be provided in a display 412.), and 
the query is a comparison request when the user activates the interactive comparison element (Kirovski [0003]: Some search engines today, however, automatically provide advertisements and/or recommendations that are especially directed to online shopping, so the first few results may be expressly intended to be suitable to online shoppers.  In addition, a user might supplement the keyword by adding the term(s) "buy", "purchase" or the like with the keyword eyeglasses to be more certain that the results returned will be relevant..);
a comparing component for obtaining an object based on the query and obtaining one or more comparators which are comparable to the object when the query is the comparison request (Kirovski [0068]: Turning now to FIG. 9, an exemplary flow chart of procedures defining a method 900 for facilitating comparison shopping in a non-invasive way is illustrated.  Generally, at 902, a non-invasive notification can be provided for indicating that a list of comparable items is available for display.  In accordance with one aspect, the act 902 is optional and the notification need not be displayed.  At 904, the list of comparable items can be displayed in a non-invasive manner.  For example, the non-invasive display can occur immediately upon a determination that a purchase page (or transaction page) has been detected, such as described in connection with act 702 from FIG. 7, or upon clicking upon the notification detailed at act 902.  The list and/or display can be a pop-up overlay configurable to be always on top, populate a frame, a tab, or some other mechanism.  It is to be appreciated that the list can provide hyperlinks to other purchase pages such as those other purchase pages that offer an item substantially similar to the described item, but at a better price, with more features, etc.); and
Kirovski does not clearly teach, a presentation component for obtaining search results based on the query; However, Kuffner [0024] teaches, “Portions of methods disclosed herein may be carried out in part by a server.  In an example embodiment, a server may receive a search query that includes a 3D model of a target object (e.g., a search query from a mobile device).  The 3D model may be based on a plurality of images of the target object and the 3D model may include three-dimensional shape and color information about the target object.  The 3D model may be compared to a shape-search database in a first comparison.  The server may generate a search query result based on the first comparison.  The search query result may include information regarding the target object, information regarding one or more objects similar to the target object, and/or a suggestion to obtain further images of the target object.  The server may transmit the search query result (e.g., to a mobile device).”
when the query is the search request or obtaining comparison results based on the object and the one or more comparators when the query is the comparison request, wherein the comparison results comprise a plurality of concise summaries based on the object, the one or more comparators, and a comparison factor Kuffner [0040]: The shape-search database 106 may store all data sets for a 3D object data model in any number of various forms from raw data captured to processed data for display.  Additionally, the shape-search database 106 may act as a shape reference library for a comparison with the 3D model.  For example, upon receiving a 3D model from input source 102 in the form of a search query, the 3D model may be compared to the shape-search database 106 in order to obtain information to generate a search query result.  The search query result may include information such as objects in the shape-search database 106 that are similar in any combination of shape, texture, color, size, bound volume, luminance, reflectance, and/or any other indexed object attribute.” Here, the compared search query results are displayed including summary of search results according to comparison attributes.), and 
the communication component is configured to send the user the search results when the query is the search request or send the user the comparison results when the query is the comparison request (Kuffner [0043]: Methods may optionally include transmitting/receiving a search query that includes the 3D model, comparing the 3D model to a shape-search database, generating a search query result based on the comparison, and transmitting/receiving the search query result as described above and as illustrated in FIG. 1A, and elsewhere within the present disclosure.).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the teaching of Kirovski et al. to the Kuffner’s system by adding the feature of comparative searching using objects. The references (Kirovski and Kuffner) teach features that are analogous art and they are directed to the same field of endeavor, such as database searches. Ordinary skilled artisan would have been motivated to do so to provide Kirovski’s system with enhanced visual presentation of online search results. (See Kuffner [0023-24], [0040-0043]). One of the biggest advantages of network machine learning database algorithms is their ability to improve over time. Machine learning technology typically improves efficiency and accuracy thanks to the ever-increasing amounts of data that are processed.
Regarding claim 2, the system according to claim 1 wherein the comparison results comprise a plurality of other concise summaries based on the object, the one or more comparators, and another comparison factor (Kirovski [0059]: The comparative shopping server 302 can respond to the comparison component 106 with a list of web documents 604 that offer the same or substantially similar items for sale.  Typically, the list can include comparative items that are more advantageous to the shopper such as the lowest priced items, highest quality, most reliable, etc. The comparison component 106 can display a subset of the contents of this list in a non-invasive manner.  The comparative shopping server 302 can also verify the legitimacy of any of the items offered by way of the web documents 604, however, even if, for whatever reason, one or some of the links provided are not satisfactory, the comparative items displayed are substantially among the best that can be located online.).
Regarding claim 3, the system according to claim 1, further including a database, the database comprising the plurality of concise summaries and a plurality of other concise summaries based on the object, the one or more comparators, and another comparison factor (Kirovski [0068]: Turning now to FIG. 9, an exemplary flow chart of procedures defining a method 900 for facilitating comparison shopping in a non-invasive way is illustrated.  Generally, at 902, a non-invasive notification can be provided for indicating that a list of comparable items is available for display.  In accordance with one aspect, the act 902 is optional and the notification need not be displayed.  At 904, the list of comparable items can be displayed in a non-invasive manner.  For example, the non-invasive display can occur immediately upon a determination that a purchase page (or transaction page) has been detected, such as described in connection with act 702 from FIG. 7, or upon clicking upon the notification detailed at act 902.  The list and/or display can be a pop-up overlay configurable to be always on top, populate a frame, a tab, or some other mechanism.  It is to be appreciated that the list can provide hyperlinks to other purchase pages such as those other purchase pages that offer an item substantially similar to the described item, but at a better price, with more features, etc.).
Regarding claim 4, the system according to claim 1 wherein another concise summary based on another comparator is sent to the user in response to receiving another request from the user (Kuffner [0026 – 0027]: The camera may be configured to acquire a plurality of images of a target object based on the portion of the light field reflected from the target object. The controller may be configured to determine a 3D model of the target object based on the images. The 3D model may include three-dimensional shape and color information about the target object. … The controller may be further configured to transmit a search query based on the 3D model and also receive a search query result.).
Regarding claim 5, the system according to claim 1 wherein both the search results and the comparison results are sent to the user after receiving the query (Kuffner [0024]: In an example embodiment, a server may receive a search query that includes a 3D model of a target object (e.g., a search query from a mobile device). The 3D model may be based on a plurality of images of the target object and the 3D model may include three-dimensional shape and color information about the target object. The 3D model may be compared to a shape-search database in a first comparison. The server may generate a search query result based on the first comparison. The search query result may include information regarding the target object, information regarding one or more objects similar to the target object, and/or a suggestion to obtain further images of the target object. The server may transmit the search query result (e.g., to a mobile device).).
Regarding claim 6, the system according to claim 1 wherein the plurality of concise summaries each contain no more than a few items besides expression of summary identity, the items including a number, a word, a letter, a character, a sign, a symbol, an image, or a video clip (Kuffner [0040]: The search query result may include information such as objects in the shape-search database 106 that are similar in any combination of shape, texture, color, size, bound volume, luminance, reflectance, and/or any other indexed object attribute.).
Regarding claim 7, the system according to claim 1 wherein the plurality of concise summaries have a same presentation format (Kuffner [0086]: In response to setting the correct exposure, the image sensor 220 may be controlled by the controller 212 to capture a plurality of images of the target object. The raw data from the image sensor 220 may be transmitted to the 2D image processor 218 in order to convert the raw image file to a compressed image format, such as the Joint Photographic Experts Group (JPEG) standard file format. The images may be transmitted to the 3D model builder 224 in order to determine a 3D model of the target object.).
Regarding claim 8, Kirovski teaches, a computer implemented method performed for presenting search results and comparison results at an electronic device, the electronic device having an interface and stored executable instructions, comprising:
presenting a query input space in the interface for a user to enter a query for a search process (Kirovski [0053]: FIG. 5 illustrates an exemplary system 500 that can employ frames to provide a comparative shopping tool. Depicted are the browser component 102 and the web document 104, the comparison component 106 can receive the list 408 of comparable items and generate a pop-up (or similar) notification 410. If the comparison component 106 receives an input (e.g., from an input device represented by cursor 502) indicating a click on the notification 410, then the browser component 102 can transition 504 to a different configuration wherein the list 408 can be provided in a display 412. As detailed in connection with FIG. 4, the display 412 can be an overlay, frame, or any other appropriate mechanism that can, e.g., provide convenience as well as remain relatively non-invasive.);
presenting simultaneously in the interface an interactive search element and an interactive comparison element (Kirovski [0060]: Accordingly, the tedious and time consuming tasks common to Internet shopping can be mitigated by the comparison component 106 (and/or the comparative shopping server 302), which can short-circuit most of the "legwork" in advance.  For example, conventional searches for items (e.g., by way of a search engine) can provide hundreds if not thousands of results, each to a varying degree of relevance.),
wherein the search element provides a search option for obtaining the search results which are based on the query (Kirovski [0053]: As described previously, the comparison component 106 can receive the list 408 of comparable items and generate a pop-up (or similar) notification 410.  If the comparison component 106 receives an input (e.g., from an input device represented by cursor 502) indicating a click on the notification 410, then the browser component 102 can transition 504 to a different configuration wherein the list 408 can be provided in a display 412.), 
the comparison element provides a comparison option for obtaining the comparison results which are based on an object obtained from the query and one or more comparators comparable to the object, and the search element and the comparison element are proximate to each other in the interface (Kirovski [0068]: Turning now to FIG. 9, an exemplary flow chart of procedures defining a method 900 for facilitating comparison shopping in a non-invasive way is illustrated.  Generally, at 902, a non-invasive notification can be provided for indicating that a list of comparable items is available for display.  In accordance with one aspect, the act 902 is optional and the notification need not be displayed.  At 904, the list of comparable items can be displayed in a non-invasive manner.  For example, the non-invasive display can occur immediately upon a determination that a purchase page (or transaction page) has been detected, such as described in connection with act 702 from FIG. 7, or upon clicking upon the notification detailed at act 902.  The list and/or display can be a pop-up overlay configurable to be always on top, populate a frame, a tab, or some other mechanism.  It is to be appreciated that the list can provide hyperlinks to other purchase pages such as those other purchase pages that offer an item substantially similar to the described item, but at a better price, with more features, etc.);
Kirovski does not clearly teach, sending the query to a service facility after the user enters the query and activates the search element or activates the comparison element; However, Kuffner [0024] teaches, “Portions of methods disclosed herein may be carried out in part by a server.  In an example embodiment, a server may receive a search query that includes a 3D model of a target object (e.g., a search query from a mobile device).  The 3D model may be based on a plurality of images of the target object and the 3D model may include three-dimensional shape and color information about the target object.  The 3D model may be compared to a shape-search database in a first comparison.  The server may generate a search query result based on the first comparison.  The search query result may include information regarding the target object, information regarding one or more objects similar to the target object, and/or a suggestion to obtain further images of the target object.  The server may transmit the search query result (e.g., to a mobile device).”
receiving from the service facility the search results after the search element is activated or receiving from the service facility the comparison results after the comparison element is activated (Kuffner [0040]: The shape-search database 106 may store all data sets for a 3D object data model in any number of various forms from raw data captured to processed data for display.  Additionally, the shape-search database 106 may act as a shape reference library for a comparison with the 3D model.  For example, upon receiving a 3D model from input source 102 in the form of a search query, the 3D model may be compared to the shape-search database 106 in order to obtain information to generate a search query result.  The search query result may include information such as objects in the shape-search database 106 that are similar in any combination of shape, texture, color, size, bound volume, luminance, reflectance, and/or any other indexed object attribute.” Here, the compared search query results are displayed including summary of search results according to comparison attributes.); and
presenting in the interface the search results or comparison results after the receiving step, the comparison results comprising a plurality of concise summaries based on the object, the one or more comparators, and a comparison factor (Kuffner [0043]: Methods may optionally include transmitting/receiving a search query that includes the 3D model, comparing the 3D model to a shape-search database, generating a search query result based on the comparison, and transmitting/receiving the search query result as described above and as illustrated in FIG. 1A, and elsewhere within the present disclosure.).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the teaching of Kirovski et al. to the Kuffner’s system by adding the feature of comparative searching using objects. The references (Kirovski and Kuffner) teach features that are analogous art and they are directed to the same field of endeavor, such as database searches. Ordinary skilled artisan would have been motivated to do so to provide Kirovski’s system with enhanced visual presentation of online search results. (See Kuffner [0023-24], [0040-0043]). One of the biggest advantages of network machine learning database algorithms is their ability to improve over time. Machine learning technology typically improves efficiency and accuracy thanks to the ever-increasing amounts of data that are processed.
Regarding claim 9, the method according to claim 8 wherein the one or more comparators become visible in the interface after at least part of the query is entered in the query input space.
Regarding claim 10, the method according to claim 8 wherein the comparison element becomes visible in the interface after at least part of the query is entered in the query input space (Kuffner [0024]: In an example embodiment, a server may receive a search query that includes a 3D model of a target object (e.g., a search query from a mobile device).).
Regarding claim 11, the method according to claim 8 wherein the search element and the comparison element become visible in the interface after at least part of the query is entered in the query input space  (Kuffner [0024]: In an example embodiment, a server may receive a search query that includes a 3D model of a target object (e.g., a search query from a mobile device).).
Regarding claim 12, the method according to claim 8 wherein the plurality of concise summaries have a same presentation format (Kuffner [0086]: In response to setting the correct exposure, the image sensor 220 may be controlled by the controller 212 to capture a plurality of images of the target object. The raw data from the image sensor 220 may be transmitted to the 2D image processor 218 in order to convert the raw image file to a compressed image format, such as the Joint Photographic Experts Group (JPEG) standard file format. The images may be transmitted to the 3D model builder 224 in order to determine a 3D model of the target object.).
Regarding claim 13, the method according to claim 8 wherein the plurality of concise summaries each contain no more than a few items besides expression of summary identity, the items including a number, a word, a letter, a character, a sign, a symbol, an image, or a video clip (Kuffner [0040]: The search query result may include information such as objects in the shape-search database 106 that are similar in any combination of shape, texture, color, size, bound volume, luminance, reflectance, and/or any other indexed object attribute.).
Regarding claim 14, the method according to claim 8 wherein an image search element for an image search and/or a video search element for a video search becomes visible in the interface after at least part of the query is entered in the query input space (Kuffner [0026 – 0027]: The camera may be configured to acquire a plurality of images of a target object based on the portion of the light field reflected from the target object. The controller may be configured to determine a 3D model of the target object based on the images. The 3D model may include three-dimensional shape and color information about the target object. … The controller may be further configured to transmit a search query based on the 3D model and also receive a search query result.).
Regarding claim 15, Kirovski teaches, a computer implemented method performed for presenting comparison results at an electronic device, the electronic device having an interface and stored executable instructions, comprising:
presenting a query input space in the interface (Kirovski [0053]: FIG. 5 illustrates an exemplary system 500 that can employ frames to provide a comparative shopping tool. Depicted are the browser component 102 and the web document 104, the comparison component 106 can receive the list 408 of comparable items and generate a pop-up (or similar) notification 410. If the comparison component 106 receives an input (e.g., from an input device represented by cursor 502) indicating a click on the notification 410, then the browser component 102 can transition 504 to a different configuration wherein the list 408 can be provided in a display 412. As detailed in connection with FIG. 4, the display 412 can be an overlay, frame, or any other appropriate mechanism that can, e.g., provide convenience as well as remain relatively non-invasive.);
making an interactive comparison element visible for a comparison request after a query is entered at least partially in the query input space by a user (Kirovski [0060]: Accordingly, the tedious and time consuming tasks common to Internet shopping can be mitigated by the comparison component 106 (and/or the comparative shopping server 302), which can short-circuit most of the "legwork" in advance.  For example, conventional searches for items (e.g., by way of a search engine) can provide hundreds if not thousands of results, each to a varying degree of relevance.);
Kirovski does not clearly teach, transmitting the query to a service facility after the comparison element is activated by the user; However, Kuffner [0024] teaches, “Portions of methods disclosed herein may be carried out in part by a server.  In an example embodiment, a server may receive a search query that includes a 3D model of a target object (e.g., a search query from a mobile device).  The 3D model may be based on a plurality of images of the target object and the 3D model may include three-dimensional shape and color information about the target object.  The 3D model may be compared to a shape-search database in a first comparison.  The server may generate a search query result based on the first comparison.  The search query result may include information regarding the target object, information regarding one or more objects similar to the target object, and/or a suggestion to obtain further images of the target object.  The server may transmit the search query result (e.g., to a mobile device).”
obtaining the comparison results from the service facility, the comparison results comprising comparison information about an object obtained from the query and one or more comparators which are comparable to the object (Kuffner [0040]: The shape-search database 106 may store all data sets for a 3D object data model in any number of various forms from raw data captured to processed data for display.  Additionally, the shape-search database 106 may act as a shape reference library for a comparison with the 3D model.  For example, upon receiving a 3D model from input source 102 in the form of a search query, the 3D model may be compared to the shape-search database 106 in order to obtain information to generate a search query result.  The search query result may include information such as objects in the shape-search database 106 that are similar in any combination of shape, texture, color, size, bound volume, luminance, reflectance, and/or any other indexed object attribute.” Here, the compared search query results are displayed including summary of search results according to comparison attributes.); and
presenting in the interface the comparison results, the comparison results further comprising a plurality of concise summaries based on the object, the one or more comparators, and one or more comparison factors (Kuffner [0043]: Methods may optionally include transmitting/receiving a search query that includes the 3D model, comparing the 3D model to a shape-search database, generating a search query result based on the comparison, and transmitting/receiving the search query result as described above and as illustrated in FIG. 1A, and elsewhere within the present disclosure.).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the teaching of Kirovski et al. to the Kuffner’s system by adding the feature of comparative searching using objects. The references (Kirovski and Kuffner) teach features that are analogous art and they are directed to the same field of endeavor, such as database searches. Ordinary skilled artisan would have been motivated to do so to provide Kirovski’s system with enhanced visual presentation of online search results. (See Kuffner [0023-24], [0040-0043]). One of the biggest advantages of network machine learning database algorithms is their ability to improve over time. Machine learning technology typically improves efficiency and accuracy thanks to the ever-increasing amounts of data that are processed.
Regarding claim 16, the method according to claim 15, further including presenting simultaneously in the interface search results based on the query and the comparison results (Kuffner [0024]: In an example embodiment, a server may receive a search query that includes a 3D model of a target object (e.g., a search query from a mobile device). The 3D model may be based on a plurality of images of the target object and the 3D model may include three-dimensional shape and color information about the target object. The 3D model may be compared to a shape-search database in a first comparison. The server may generate a search query result based on the first comparison. The search query result may include information regarding the target object, information regarding one or more objects similar to the target object, and/or a suggestion to obtain further images of the target object. The server may transmit the search query result (e.g., to a mobile device).).
Regarding claim 17, the method according to claim 15, further including making an interactive search element for a search request and the interactive comparison element visible simultaneously after the query is entered at least partially in the query input space (Kuffner [0118]: The search query may include just the 3D model. Alternatively, search queries may be transmitted on periodic basis once image acquisition of the target object begins. Thus, search queries may include partial 3D model information about a target object. Such partial 3D model search queries may be sufficient to enable useful search query results from a cloud-based server system, for instance.).
Regarding claim 18, the method according to claim 15 wherein the plurality of concise summaries each contain no more than a few items besides expression of summary identity, the items including a number, a word, a letter, a character, a sign, a symbol, an image, or a video clip (Kuffner [0040]: The search query result may include information such as objects in the shape-search database 106 that are similar in any combination of shape, texture, color, size, bound volume, luminance, reflectance, and/or any other indexed object attribute.).
Regarding claim 19, the method according to claim 15 wherein the query is received through a voice recognition mechanism (Kuffner [0049]: For example, user interface module 151 can be configured to send and/or receive data to and/or from user input devices such as a keyboard, a keypad, a touch screen, a computer mouse, a track ball, a joystick, a camera, a voice recognition module, and/or other similar devices. For instance, for example in response to a voice command via the microphone 242, a touch input using the touchpad/touchscreen 240, or a remote device communicating with the mobile device 200 via the wireless communication interface 238.).
Regarding claim 20, the method according to claim 15 wherein one of the plurality of concise summaries contains an image or a video clip only (Kuffner [0026 – 0027]: The camera may be configured to acquire a plurality of images of a target object based on the portion of the light field reflected from the target object. The controller may be configured to determine a 3D model of the target object based on the images. The 3D model may include three-dimensional shape and color information about the target object. … The controller may be further configured to transmit a search query based on the 3D model and also receive a search query result.” Furthermore, Kuffner [0065]: image and video clip).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Rapaka, US 2017/0193542, System, Method and Non-Transitory Computer Readable Storage Media for Evaluating Search Results in a Price Comparison System
Nguyen, US 2016/0041986, Smart Search Engine
Nguyen, US 2014/0330769, Predictive 411
Khalil, US 2015/0254252, Search ranking of web-based social content aggregations
Goel, US 2013/0290310, Displaying Search Results
Komarov, US 9,411,890, Graph-based Search Queries using web content metadata
Greenwood, US 7,461,077, Representation of Data Records
Pacella, US 2009/0164422, Purchase Trending Manager

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABA AHMED whose telephone number is (571)270-0236.  The examiner can normally be reached on MON – FRI: 9AM – 5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on 571-272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SABA AHMED/
Examiner, Art Unit 2154

/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154